SHARPE, J.
As bearing on the motion to strike the bill of exceptions from the record the controlling facts are as follows: The case was tried at an adjourned term of court provided for by an order made at the Fall term of the circuit court directing that the court be reconvened on the first Monday (4th day) of December, 1899, and be held for two weéks. Thereat an order was made extending time for signing the bill of exceptions sixty days from adjournment of court, and afterwards by order of the judge this period was extended for thirty days. The bill of exceptions was signed on March 17, 1900. No entry in the transcript discloses when the term was actually adjourned. The last day of the two calendar weeks beginning the first Monday in December being Sunday the day previous was the last juridical day of the two weeks term ordered and nothing appearing to the contrary it is presumed the term did not continue longer than the end of Saturday, December 16th. — Doris v. Fish, 1 Greene (Iowa), 406, s. c. 48 Am. Dec. 387. Beginning at the end of the term, the ninety days added by extensions expired with March 16, 1900. A bill of exceptions not signed until the day after expiration of the period allowed by or pursuant to law is not legally authenticated and on appeal is ineffectual as a basis for assignment of error. — Losse v. Vogle, 80 Ala. 308. The motion to strike must, therefore, be" granted. Besides the assignments of error based on rulings which could only have been reviewed on a bill of exceptions, there are none except those based on record entries assumed to be judgments sustaining demurrers to the complaint. *401Those entries purport to be the clerk’s mere recitals of the court’s action such as under many decisions of this court lack the essentials of a judgment and are insufficient to support assignments of error. — Cartlidge v. Sloan, 124 Ala. 596; Hereford v. Combs, 126 Ala. 369; Crawford v. Crawford, 119 Ala. 34; Mercantile Co. v. O'Rear, 112 Ala. 247; Carter v. Long, 125 Ala. 280.
The judgment must he affirmed.